Per Curiam:
The fact that at the beginning of this suit appellant owned all excepting four shares of the capital stock of the Van Cleave Construction Company did not entitle him to maintain this suit in his individual name. The title to the land was in the corporation, which was party to the building and loan agreements mentioned in the complaint. Even had plaintiff wholly controlled the corporation by ownership of every share of its corporate stock, he would not thereby, as a *929natural person, have legally become the corporation so as to bring an independent suit to enforce a corporate right. (Knickerbocker v. Conger, 110 App. Div. 125; Greaves v. Gouge, 69 N. Y. 154; Smith v. Hurd, 12 Metc. 371; Wells v. Dane, 101 Maine, 67; 10 Cyc. 996.) The judgment of dismissal of the complaint is, therefore, affirmed, with costs. Jenks, P. J., Carr, Mills, Rich and Putnam, JJ., concurred. Judgment affirmed, with costs.